DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/6/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 13 April 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
It is noted that the anticipation rejection over Kim has been withdrawn in view of the amendment to claims 1 and 11 limiting the total amount of hydrocolloids to a range of 0.5% to 1.5%, dated 4/13/2022.
	
	
Claim Status
Claims 2, 7-10, 12-13, and 16-17 are cancelled.
Claims 1, 3-6, 11, 14-15 and 18-20 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1) Claims 1, 3-5, 11, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0022552 A1).
Claim 1, as presently construed, is drawn to a personal care composition that is selected from  a shampoo, a shower gel, a body wash, a face wash, or an oral care composition. The composition comprises a carrier and at least two hydrocolloids, wherein the at least two hydrocolloids are present in an effective amount to produce increased foam volume and the at least two hydrocolloids are present in an amount of greater than 0.1%; wherein a first hydrocolloid of the at least two hydrocolloids comprises a sulfated polysaccharide; wherein a second hydrocolloid of the at least two hydrocolloids comprises xanthan gum; wherein the xanthan gum and the sulfated polysaccharide are present in the personal care composition in a ratio of from 2.3:1 to about 9:1.
Kim teaches a hydrogel soap comprising a gelling agent comprising a xanthan gum, a carrageenan, and an agar at a weight ratio of 2:1:1 (pg 4, [0048]). The gelling agent is present in a more preferable amount of from 1-3% (pg 4, Table 6), overlapping the amount recited in claims 1 and 11. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Kim does not teach a combination of xanthan gum to carrageenan, within the lower range recited in claim 1. However, MPEP 2144.05(I) provides a discussion regarding similar ranges. This section of the MPEP states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).” As such, since applicant has not provided evidence on the record of the criticality of the claimed range, one of ordinary skill would consider the ratio of xanthan to carrageenan of 2.3:1 recited in claim 1 as obvious over the ratio of 2:1 taught by Kim. It is noted that the instant specification sets forth a ratio of xanthan to carrageenan of “about 1.5:1” (pg 2, [8]) as sufficient for a workable invention. 
While the claim 18 recites the limitation of “an oral care composition, wherein the carrier is an orally acceptable vehicle,” the composition as taught by Kim comprises orally acceptable ingredients. Kim teaches the composition comprises 1 to 10% by weight of a gelling agent, 5 to 35% by weight of a surfactant, 2 to 30% by weight of a humectant, 0.05 to 2% by weight of a curing agent, and 30 to 80% by weight of purified water (pg 1, [0008]). The gelling agents recited include the claimed hydrocolloids; the surfactants taught by Kim include orally-acceptable surfactants such as lauramido propyl betaine (pg 5, Table 6); the humectants taught by Kim include glycerin (pg 6, claim 2); and the curing agents include potassium chloride (pg 6, claim 3), known in the oral care art as a tooth desensitizer. Furthermore, Kim teaches the compositions comprise a flavoring agent (pg 6, claim 4), suggesting that the compositions are acceptable for oral intake.
For claim 19, Kim teaches a method of making the hydrogel soap comprising xanthan gum and carrageenan in a weight ratio of 2:1 (pg 3, [0030] and [0031]; [0048]). For claim 20, Kim teaches the hydrogel soap produces superior foaming power (pg 3, [0028]).
The prior art of Kim discloses compositions containing xanthan gum to sulfated polysaccharide in a ratio of 2.0:1, while the claimed ratios recite a minimal ratio of 2.3:1. As set forth in MPEP 2144.05(I), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). As such, it would have been obvious to make the combination since each component is taught as being useful in making the compositions of the prior art in the amount claimed.
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 

2) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (cited above), in view of Beaumer (US 2012/0183484 A1).
The teachings of Kim are discussed above.
Kim does not teach the specific type of carrageenan in the shampoo composition.
Beaumer teaches the missing element of Kim.
Beaumer teaches a carrageenan mixture comprising about 60% to about 95% by weight of iota-carrageenans and about 5% to about 25% by weight of lambda-carrageenans is useful as an ingredient of a cosmetic formulation (Abstract). Beaumer teaches this composition can provide a suitable balance of desirable physico-chemical properties, in particular, rheological and gelling properties in aqueous media over a wide range of temperatures (pg 2, [0025]). Beaumer teaches the carrageenan mixture is useful in formulations such as personal washing compositions (pg 5, [0069]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a mixture of iota-carrageenan and lambda-carrageenan in the soap composition of Kim.
A person of ordinary skill would have been motivated to choose a mixture of iota-carrageenan and lambda-carrageenan in the soap composition of Kim because Beaumer teaches a composition comprising 60% to about 95% by weight of iota-carrageenans and about 5% to about 25% by weight of lambda-carrageenans is able to provide a suitable balance of desirable physico-chemical properties, in particular rheological and gelling properties in aqueous media over a wide range of temperatures and therefore is useful in formulations such as personal washing compositions. 

Examiner’s Reply to Attorney Arguments dated 4/13/2022
1. Rejection of claims 1, 3-5, 10-11, 13-15, and 18-20 under 35 U.S.C. 103 over Kim 
The applicant argues, citing Table 6 of Kim, that the total amount of xanthan gum and carrageenan in Kim is 2.625%, higher than the claimed amount.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Kim teaches a preferred range of xanthan gum and carrageenan of 1% to 3%, overlapping the claimed range and supporting prima facie obviousness. As set forth in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” That is, while Kim provides an example in which the amount of the total amount of xanthan gum and carrageenan in Kim is outside the claimed range, Kim specifically teaches ranges of 1% to 1.5%, which are within the range claimed in claims 1 and 11.
The applicant argues that the claimed invention in which “the xanthan gum and the sulfated polysaccharide are present in the personal care composition in a ratio of from 2.3:1 to about 9:1” exhibits an unexpected result as compared to Kim with a ratio of 2:1. The applicant cites FIG. 1, further annotated by the applicant in the Applicant’s Response dated 4/13/2022, (diagram shown below), as evidence that the claimed ratio 2.3:1 has a significant improvement over Kim in term of foam volume.

    PNG
    media_image1.png
    387
    475
    media_image1.png
    Greyscale

The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. Section 716.02 of the MPEP discusses allegations of unexpected results. In the instant case, the applicant argues that the Kim ratio of xanthan gum to carrageenan (2:1) would yield between 79 and 80 mL of foam, while an amount of foam resulting from the claimed range of ratios ranges from about 75 mL of foam (9:1 ratio of xanthan gum to carrageenan) to about 82 mL of foam for a 2.3:1 ratio of xanthan gum to carrageenan. As such, while the maximum foam volume of about 82 mL, produced in a  2.3:1 ratio of xanthan gum to carrageenan, is slightly greater than the 79-80 mL of foam produced by the prior art Kim invention. However, the amount of foam produced by the prior art Kim invention is significantly greater than the amount produced by the claimed ratio of 9:1. 
As set forth in MPEP 716.02(d), unexpected results must be commensurate in scope with the claimed invention. That is, “the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, even the modest increase in foam production shown by the optimal 2.3:1 ratio of xanthan gum to carrageenan does not occur over the entire claimed range.  
Furthermore, it is noted that the unclaimed 1.5:1 ratio of xanthan gum to carrageenan produces a greater foam volume than the claimed ratio of 9:1, as disclosed in Table 3 of the instant specification (reproduced below).

    PNG
    media_image2.png
    257
    922
    media_image2.png
    Greyscale

As set forth in MPEP 716.02(d)(II), “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” In the instant case, applicant’s own data shows that tests outside the claimed range of xanthan gum to carrageenan produce superior results than tests within the claimed range.    

2. Rejection of claim 6 under 35 U.S.C. 103 over Kim and Beaumer 
The applicant argues Beaumer cannot remedy the alleged deficiencies of Kim. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. It is the position of the Examiner that claim 1 is properly rejected. Since applicant did not set forth additional arguments regarding the correctness of the rejection of claim 6, the rejection of this claim is considered proper and is maintained. 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612